Parsons, C. J.
As the penalty of the bond is forfeited in law, the only question before us on the facts is, what equitable relief the defendants shall have. And it is our opinion that they be relieved on paying six per cent, interest on the damages first assessed, and double costs. We consider the six per cent, interest allowed as damages by the second jury, and which have been paid, as equivalent to the payment of the same sum in part on this bond. Without a rule of this nature, the defendants would have to pay eighteen per cent, on the first judgment, when they are holden to pay only twelve per cent, interest.
Let judgment be entered for the plaintiffs, for a sum equal to the amount of six per cent, interest on the original damages, and of double costs; with interest on this amount from the time of the judgment in review, when it ought to have been paid.
Note. In the action of James Carter vs. Thomas Lewis & Al., on a review bond, decided this term, the same point arose, and received the same decision.